Exhibit 10.58

FAMILY LIFE CORPORATION

AMENDMENT NO. 3

TO

9% SUBORDINATED SENIOR NOTE DATED JULY 30, 1993

 

This Amendment No. 3 (this “Third Amendment”) dated as of March 9, 2006, is
entered into by and between Family Life Corporation (the “Company”), and
Investors Life Insurance Company of North America (the “Payee”). Capitalized
terms used but not defined herein shall have the meaning set forth in the
Subordinated Senior Note (as hereinafter defined).

RECITALS

WHEREAS, the Company and the Payee entered into that certain Subordinated Senior
Note dated July 30, 1993 in the original principal amount of $30,000,000 (the
“Subordinated Senior Note”);

WHEREAS, the parties amended the Subordinated Senior Note pursuant to Amendment
No. 1 dated effective as of June 12, 1996;

WHEREAS, the parties amended the Subordinated Senior Note pursuant to Amendment
No. 2 dated effective as of March 18, 2004;

WHEREAS, the Payee is an indirect wholly-owned subsidiary of Financial
Industries Corporation (“FIC”), and the Company is a direct wholly-owned
subsidiary of FIC; and

WHEREAS, the Company and the Payee desire to further amend the Subordinated
Senior Note to continue the moratorium on principal payments for 12 additional
months.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

 

A.

The Subordinated Senior Note is hereby further amended as follows:

1.           The Payment Schedule contained in Amendment No. 2 to the
Subordinated Senior Note is hereby revised in its entirety to read as set forth
on Exhibit A attached hereto.

B.           Except as expressly amended by Amendment No. 1, Amendment No. 2 and
this Third Amendment, the Subordinated Senior Note shall remain in full force
and effect. None of the rights, interests and obligations existing and to exist
under the Subordinated Senior Note are hereby released, diminished or impaired,
and the parties hereby reaffirm all covenants, representations and warranties in
the Subordinated Senior Note.



C.           For the convenience of the parties, this Third Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

Signatures Follow on Next Page

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment on this 9th
day of March, 2006.

 

COMPANY:

 

FAMILY LIFE CORPORATION

 

 

By:

Name:

Title:

 

PAYEE:

 

INVESTORS LIFE INSURANCE COMPANY OF NORTH AMERICA

 

 

By:

Name:

Title:

 



Exhibit A

 

Revised Payment Schedule

 

 

Date of Payment

 

Principal Amount Paid

 

Unpaid Principal Balance Outstanding

 

 

 

 

 

6/12/1996

 

 

 

$30,000,000

12/12/1996

 

$163,540

 

$29,836,460

3/12/1997

 

$163,540

 

$29,672,920

6/12/1997

 

$163,540

 

$29,509,380

9/12/1997

 

$163,540

 

$29,345,840

12/12/1997

 

$163,540

 

$29,182,300

3/12/1998

 

$163,540

 

$29,018,760

6/12/1998

 

$163,540

 

$28,855,220

9/12/1998

 

$163,540

 

$28,691,680

12/12/1998

 

$163,540

 

$28,528,140

3/12/1999

 

$163,540

 

$28,364,600

6/12/1999

 

$163,540

 

$28,201,060

9/12/1999

 

$163,540

 

$28,037,520

12/12/1999

 

$163,540

 

$27,873,980

3/12/2000

 

$163,540

 

$27,710,440

6/12/2000

 

$163,540

 

$27,546,900

9/12/2000

 

$163,540

 

$27,383,360

12/12/2000

 

$163,540

 

$27,219,820

3/12/2001

 

$163,540

 

$27,056,280

6/12/2001

 

$163,540

 

$26,892,740

9/12/2001

 

$163,540

 

$26,729,200

12/12/2001

 

$1,336,458

 

$25,392,742

3/12/2002

 

$1,336,458

 

$24,056,284

6/12/2002

 

$1,336,458

 

$22,719,826

9/12/2002

 

$1,336,458

 

$21,383,368

12/12/2002

 

$1,336,458

 

$20,046,910

3/12/2003

 

$1,336,458

 

$18,710,452

6/12/2003

 

$1,336,458

 

$17,373,994

9/12/2003

 

$1,336,458

 

$16,037,536

12/12/2003

 

$1,336,458

 

$14,701,078

3/12/2004

 

$1,336,458

 

$13,364,620

6/12/2004

 

$0

 

$13,364,620

9/12/2004

 

$0

 

$13,364,620

12/12/2004

 

$0

 

$13,364,620

3/12/2005

 

$0

 

$13,364,620

6/12/2005

 

$0

 

$13,364,620

9/12/2005

 

$0

 

$13,364,620

12/12/2005

 

$0

 

$13,364,620

3/12/2006

 

$0

 

$13,364,620

6/12/2006

 

$0

 

$13,364,620

 



 

9/12/2006

 

$0

 

$13,364,620

12/12/2006

 

$0

 

$13,364,620

3/12/2007

 

$1,336,458

 

$12,028,162

6/12/2007

 

$1,336,458

 

$10,691,704

9/12/2007

 

$1,336,458

 

$9,355,246

12/12/2007

 

$1,336,458

 

$8,018,788

3/12/2008

 

$1,336,458

 

$6,682,330

6/12/2008

 

$1,336,458

 

$5,345,872

9/12/2008

 

$1,336,458

 

$4,009,414

12/12/2008

 

$1,336,458

 

$2,672,956

3/12/2009

 

$1,336,458

 

$1,336,498

6/12/2009

 

$1,336,498

 

$0

 

 

 